Exhibit 10.21

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is entered into as of the 1st day of
September, 2010, by CleanTechBiofuels, Inc., a Delaware corporation (“Debtor”),
in favor of CMS Acquisition, LLC (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, the Secured Party has agreed to lend Debtor the sum of One Hundred
Thousand Dollars ($100,000.00) to be evidenced by that certain Promissory Note
of even date herewith (the “Note”).

WHEREAS, it is a condition precedent to the effectiveness of the Note that
Debtor shall grant the security interest contemplated by this Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to make the loans and advances contemplated by the Note, Debtor
hereby agrees with the Secured Party as follows:

Section 1. Grant of Security. Debtor hereby assigns and pledges to the Secured
Party and grants to the Secured Party a security interest in all of Debtor’s
right, title and interest in and to the U.S. Patent No. 6,306,248 (“Patent”),
all the rights associated with such Patent including (i) all rights, claims,
credits, judgments, choses in action, or rights for past, present or future
infringement against third parties relating to the Patent, (ii) all inventions
(whether patentable or unpatentable and whether or not reduced to practice),
improvements thereto, and patents, patent applications, and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof, (iii) all trademarks, service marks,
trade dress, logos, and trade names (whether or not registered), together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (iv) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (v) all trade secrets and confidential business
information (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, and specifications), (vi) all computer software
(including data and related documentation), (vii) all other proprietary rights,
and (viii) all copies and tangible embodiments thereof (in whatever form or
medium), and all collections, receipts and other proceeds (cash and non-cash) of
any of the foregoing (the “Collateral”).

Section 2. Security for Obligations. This Agreement secures the payment of all
obligations of Debtor now or hereafter existing under the Note and/or this
Agreement (all such obligations of Debtor being the “Obligations”). Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Obligations, including all amounts that
would be owed by Debtor to the Secured Party under the Note but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Debtor.

 

7



--------------------------------------------------------------------------------



 



Section 3. Release of Security. As of the date all of the Obligations are
satisfied in full, the security interest granted hereby shall terminate and all
rights to the Collateral shall revert to Debtor.

Section 4. Representations and Warranties. Debtor represents and warrants, which
representations and warranties shall survive execution and delivery of this
Agreement, as follows: (a) The exact legal name, the type of organization, and
the jurisdiction of organization of the Company is accurately set forth on the
first page of this Agreement. (b) This Agreement has been duly executed and
delivered by Debtor and is a valid and binding obligation of Debtor, enforceable
against Debtor in accordance with its terms. (c) The execution and delivery by
Debtor of this Agreement and the performance of its obligations hereunder are
within Debtor’s authority and capacity and do not contravene any law,
regulation, order or contractual restriction binding on or affecting Debtor.
(d) The pledge and grant of security interest in the Collateral pursuant to this
Agreement creates a valid and perfected first security interest in the
Collateral in favor of the Secured Party, securing the payment of all of the
Obligations. (g) The Company will use part of the loan to pay in full the
remaining amounts owed to World Waste Technologies, Inc. and upon such payment,
which shall be made contemporaneously with the loan, the Company will be the
sole, legal and equitable owner of the Collateral, the Company will cause to be
filed the Assignment of Patent from World Waste Technologies, Inc. with the U.S.
Patent Office and no financing statement or other evidence of lien covering or
purporting to cover the Collateral will be on file in any public office other
than the financing statements filed in connection with the security interest
granted to the Secured Party hereunder.

Section 5. Further Assurances.

(a) Debtor agrees that from time to time, at the expense of Debtor, Debtor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the Secured Party
may reasonably request, in order to perfect and protect any pledge, assignment
or security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Debtor will: (i) deliver and pledge to the Secured Party promptly upon receipt
thereof all instruments or certificates representing or evidencing any of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party; and (ii) execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Secured Party may request, in order to perfect and
preserve the pledge, assignment and security interest granted or purported to be
granted hereby.

(b) Debtor hereby authorizes the Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the signature of Debtor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. Debtor further authorizes the Secured Party to
file with the U.S. Patent Office evidence of Secured Party’s security interest
as well as any other documentation or take any further action which the Secured
Party believes may be necessary to protect its security interest.

 

8



--------------------------------------------------------------------------------



 



(c) Debtor will furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail.

(d) Until payment in full of all of the Obligations, Debtor agrees: (i) to
defend the title of the Collateral and the lien thereon of the Secured Party
against the claim of any other person; (ii) to maintain and preserve such lien
until payment; (iii) not use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral; (iv)
to give the Secured Party at least 30 days’ prior written notice of any change
in Debtor’s name, domicile, or structure; (v) pay promptly when due all property
and other taxes, assessments and governmental charges or levies imposed upon,
and all claims against, the Collateral except to the extent the validity thereof
is being contested in good faith; provided that such Debtor shall in any event
pay such taxes, assessments, charges, levies or claims not later than five days
prior to the date of any proposed sale under any judgment, writ or warrant of
attachment entered or filed against such Debtor or any of the Collateral as a
result of the failure to make such payment; and (vi) not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, or create or suffer to exist any lien upon or
with respect to any of the Collateral.

If Debtor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement. Debtor agrees to
reimburse the Secured Party on demand for any payments made or expenses incurred
by the Secured Party pursuant to the foregoing authorization and any
unreimbursed amounts shall constitute amounts outstanding under the Note for all
purposes hereof. The powers conferred on the Secured Party by this Agreement are
solely to protect the interests of the Secured Party and shall not impose any
duty upon the Secured Party to exercise any such power, and if the Secured Party
shall exercise any such power, such exercise shall not relieve the Company of
any Event of Default (defined below), and the Secured Party shall be accountable
only for amounts actually received as a result thereof. The Secured Party shall
be under no obligation to take steps necessary to preserve the rights in or
value of or to collect any sums due in respect of any Collateral against any
other person or entity but may do so at its option.

Section 6. Events of Default.

(a) All of the following are Events of Default under this Agreement: (a) Debtor
violates any provisions of this Agreement or the Note or any representation or
warranty by Debtor under any such agreements is not true. (b) Debtor fails to
make payments as and when due under the Note. (c) The dissolution, liquidation
or termination of the legal existence of Debtor. (d) The appointment of a
receiver, trustee or similar judicial officer or agent to take charge of or to
liquidate any property or assets of Debtor. (e) The commencement of any
proceeding against Debtor under any provision of the Bankruptcy Code of the
United States, as amended. (f) The occurrence of a Change of Control, unless
either (X) the Secured Party consents thereto or (Y) all amounts due hereunder
are repaid in full concurrently therewith. A Change of Control shall mean the
sale of all or any substantial portion of Debtor’s assets outside of the
ordinary course of business, or the closing of any transaction pursuant to which
any person (other than Debtor’s existing owners) becomes the holder of more than
50% of Debtor’s outstanding ownership interests. (h) Debtor ceases any material
portion of its business operations as presently conducted.

 

9



--------------------------------------------------------------------------------



 



(b) Debtor shall deliver to the Secured Party, immediately upon becoming aware
that an Event of Default has occurred, a written notice specifying the nature
and period of existence.

Section 7. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of Missouri at that time (the “UCC”)
(whether or not the UCC applies to the affected Collateral), and also may
(i) take possession of the Collateral in accordance with the applicable
provisions of the UCC, (ii) require Debtor to, and Debtor hereby agrees, that it
will at its expense and upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place to be designated by the Secured Party
which is reasonably convenient to both parties, and/or (iii) without notice
except as specified below, sell or, to the extent permitted by applicable law,
purchase the Collateral or any part thereof in one or more parcels at public or
private sale, at the Secured Party’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Secured Party may deem
commercially reasonable. Debtor agrees that if it sells the Collateral, to the
extent notice of sale shall be required by law, at least ten days’ notice to
Debtor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Secured
Party shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Secured Party may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Debtor hereby waives any claim against the Secured Party
arising by reason of the fact that the Secured Party chose to retain the
Collateral or the price at which any Collateral may have been sold at a private
sale was less than the price that might have been obtained at a public sale,
even if the Secured Party accepts the first offer received and does not offer
such Collateral to more than one offeree, and agrees that any such private
placement shall, in and of itself, not be deemed to be commercially
unreasonable.

(b) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Secured Party, be held by the Secured Party as collateral for, and then
or at any time thereafter be applied (after payment of any amounts payable to
the Secured Party pursuant to this Agreement) in whole or in part by the Secured
Party against, all or any part of the Obligations in such order as the Secured
Party shall elect. Any surplus of such cash or cash proceeds held by the Secured
Party and remaining after payment in full of all the Obligations shall be paid
over to Debtor or to whomsoever may be lawfully entitled to receive such
surplus.

 

10



--------------------------------------------------------------------------------



 



(c) The Secured Party may exercise any and all rights and remedies of Debtor
under or in connection with or otherwise in respect of the Collateral,
including, without limitation, any and all rights of Debtor to demand or
otherwise require payment of any amount under, or performance of any provision
of, the agreements included within the Collateral.

(d) Debtor agrees that a breach of any of the covenants contained in Section 5
will cause irreparable injury to the Secured Party, that the Secured Party has
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in Section 5 shall be specifically enforceable
against Debtor, and Debtor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Obligations becoming due
and payable prior to their stated maturities.

(e) If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Obligations, Debtor shall be liable for the
deficiency and the fees of any attorneys employed by the Secured Party to
collect such deficiency. All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

(f) Upon the occurrence and during the continuance of an Event of Default,
Debtor hereby constitutes and appoints the Secured Party its true and lawful
attorney, with full power, in the name of the Company or otherwise, at the
expense of the Company and without notice to or demand upon the Company, to
grant, sell, convey, assign and transfer the Collateral in accordance with the
UCC, free and clear of all liens. The Company agrees to reimburse the Secured
Party on demand for any payments made or expenses incurred by the Secured Party
pursuant to the foregoing authorization and any unreimbursed amounts shall
constitute amounts outstanding under the Note for all purposes hereof. The above
power of attorney is irrevocable and coupled with an interest.

Section 9. Indemnification. The Company shall defend, indemnify and hold
harmless the Secured Party for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
(including reasonable attorneys’ fees) of any kind whatsoever which may be
imposed on, incurred by or asserted against the Secured Party in connection with
or in any way arising out of or relating to the Collateral or this Agreement,
except to the extent the same is finally determined by a court of competent
jurisdiction to have arisen as a result of the willful misconduct or bad faith
of the Secured Party.

Section 10. Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by Debtor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party. Any waiver, express or implied, of any breach or default shall not be
considered a waiver of any subsequent breach or default.

 

11



--------------------------------------------------------------------------------



 



Section 11. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the payment in full of the Obligations and all other
amounts payable under the Note (b) be binding upon Debtor, its successors and
assigns and (c) inure to the benefit of, and be enforceable by, the Secured
Party and its successors, transferees and assigns.

Section 12. Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be or become prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

Section 13. Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served or sent
by facsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
facsimile, or three business days after depositing it in the United States mail
with postage prepaid and properly addressed. For the purposes hereof, the
address of each party hereto shall be as follows:

     
If to the Debtor:
  CleanTech Biofuels, Inc.
 
  7386 Pershing Avenue
 
  St. Louis, Missouri 63130
 
  Attention: Edward P. Hennessey
 
  Facsimile: (314) 802-8675
 
 
If to the Secured Party to:
  CMS Acquisition, LLC
 
  7700 Bonhomme, 7th Floor
 
  Clayton, Mo 63105
 
  Attn: Mark J. Temkin, registered agent
 
  Facsimile: (314) 727-6458

or such other address as shall be designated by such party in a written notice
delivered to the other parties hereto.

Section 14. Governing Law. This Agreement was executed in, and the transactions
contemplated by and the provisions of this Agreement shall be governed by and
construed in accordance with, the laws of the State of Missouri, without giving
effect to the conflict of laws provisions thereof; and both parties consent to
the jurisdiction of the state and federal courts sitting in Missouri.

Section 15. Counterparts. This Agreement may be executed in counterparts and
shall be effective when each party has executed at least one of the counterparts
even though both parties have not executed the same counterpart.

Section 16. Legal Fees. Debtor agrees to be responsible for all of the legal
fees, costs and expenses, incurred by Secured Party in negotiating, preparing
and filing this Security Agreement, the Note secured hereby and the Warrant
granted by Company as part of the consideration for the Loan being given
hereunder. In the event the Debtor is unable to pay such amounts as billed,
Secured Party may advance such sums and such sums shall constitute amounts
outstanding under the Note for all purposes hereof, including but not limited to
interest accruing on such amounts at the same rate as set forth in the Note.

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Debtor has duly executed and delivered this Agreement, and
the Secured Party has caused this Agreement to be duly executed and delivered,
as of the date first above written.

     
DEBTOR:
  CLEANTECH BIOFUELS, INC.
 
   
 
                                                                           
 
  By:                                                                    
 
  Title:                                                                   
 
   
SECURED PARTY:
  CMS ACQUISITION, LLC
  
                                                                           
 
  By:                                                                      
 
  Title:                                                                   

 

13